IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 20875

                             In the Matter of MARK R. LOGAN,
                                        Respondent.

                                ORDER OF DISBARMENT


       On May 16, 2018, respondent Mark R. Logan, an attorney admitted to practice law
in the state of Kansas, appeared before a hearing panel of the Kansas Board for Discipline
of Attorneys for a hearing on a formal complaint. During the hearing, the parties
announced that the respondent agreed to surrender his license on or before June 1, 2018.
Shortly before the hearing, the respondent signed a letter, dated May 16, 2018, effective
June 1, 2018, and addressed to the Clerk of the Appellate Courts, voluntarily surrendering
his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2018 Kan. S.
Ct. R. 261). On June 1, 2018, the respondent tendered his bar certificate and current
registration card to the Disciplinary Administrator's office.


       At the time the respondent surrendered his license, six disciplinary complaints
were pending. Four of the cases were scheduled for a hearing on a formal complaint.
Two other cases remained under investigation. Previously, on May 11, 2018, the
respondent entered a stipulation, admitting facts and rule violations. The respondent
stipulated that he failed to deposit client funds into an attorney trust account,
misappropriated client funds, failed to timely return funds to clients and third parties,
failed to diligently pursue client matters, and failed to cooperate in disciplinary
investigations. Accordingly, he acknowledged that his conduct violated Kansas Rules of
Professional Conduct 1.3 (2018 Kan. S. Ct. R. 292) (diligence); 1.15 (2018 Kan. S. Ct. R.
328) (safekeeping property); 1.16(d) (2018 Kan. S. Ct. R. 333) (terminating
representation); 3.2 (2018 Kan. S. Ct. R. 343) (expediting litigation); 8.1 (2018 Kan. S.
Ct. R. 379) (cooperation); 8.4(c) (2018 Kan. S. Ct. R. 381) (professional misconduct

                                              1
involving dishonest conduct); 8.4(d) (professional misconduct that is prejudicial to the
administration of justice); 8.4(g) (professional misconduct that reflects adversely on the
lawyer's fitness to practice law); and Supreme Court Rule 207 (cooperation) (2018 Kan.
S. Ct. R. 246).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Mark R. Logan be, and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Mark R. Logan from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
must comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 14th day of June, 2018.




                                               2